Per Curiam,
This is an appeal from the Superior Court, allowed because a constitutional question was alleged to be involved; but the record shows no such point presented to that tribunal. Neither the statement of questions involved, the assignments of error in, nor the opinion of, the Superior Court mentions, or indicates, a constitutional point. Under such circumstances appellants have no standing to be heard in this court: Chartiers Creek Bridge, 235 Pa. 365.
The appeal is dismissed at the cost of appellants.